DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over He 2005/0287906. As to claim 1 and 12, He discloses a method for the assembly of surfaces of negative curvature comprising the steps of providing a plurality of flexible planar sections (Abstract and Fig. 1s) with each planar section having a first edge and opposing second edge wherein said first edge has a first set of locking segments, said first set of locking segments comprising a plurality repeating shapes with each shape defining a plurality of openings and said second edge having a second set of locking segments comprising a plurality repeating shapes with each shape defining a plurality of openings; see Fig. 1s. He also suggests the use of differently spaced teeth or locking segments in [0087] and [0089]. Therefore, it would have been obvious to one of ordinary skill in the art to form the first set of locking segments to have a different shape than said second set of locking segments in the He product as an obvious design choice since a change in size within the level of ordinary skill in the art. However, He does not disclose creating a negative curvature by attaching planar sections together by inserting said first set of locking segments into the openings defined by a second set of locking segments of an adjoining planar section and by inserting said second set of locking segments into the openings defined by a first set of locking segments of an adjoining planar section. It would have been obvious to one of ordinary skill in the art to create a decorative object having a negative curvature by attaching planar sections disclosed in He together as a matter of obvious design choice depending on the desired decorative effect. 
As to claims 2, 3, 10, 11, 13, 14 and 21, Fig. 1s of He discloses this feature.
As to claims 4, 5, 15 and 16, as noted above in the discussion of claim 1, He suggests varying the size of the spacings between his teeth; see [0087] and [0089]. Therefore, it would have been obvious to one of ordinary skill in the art to form the first set of locking segments to have a different shape (i.e. spacing of the teeth) than said second set of locking segments in the He product as an obvious design choice since a change in size within the level of ordinary skill in the art. 
As to claims 6 and 17, it is obvious from the disclosure in He that an infinite amount of different designs can be formed. Therefore, it would have been obvious to one of ordinary skill in the art to form a decorative structure in He with a Gaussian curvature that satisfies the instantly claimed formula as a matter of obvious design choice. 
As to claims 7-9 and 18-20, He suggests varying the spacing between his teeth; see [0087] and [0089]. Therefore, it would have been obvious to one of ordinary skill in the art to vary the spacing between the teeth in the He product depending on the desired decorative effect for the final product.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783